Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Previously amended by applicant) Closure cap for a container, comprising an internal skirt for fastening said cap to the container, an external skirt radially surrounding said internal skirt at least partially, and a front wall from which said internal and external skirts extend axially, the cap being produced by moulding at least one synthetic material, the internal skirt having a variable thickness in the direction of its axial length, said thickness being at a minimum at least for a proximal portion of said skirt which extends from the front wall, the internal skirt comprising the proximal portion with a first thickness (E1) that is substantially constant, a distal portion with a second thickness (E2) that is substantially constant and greater than the first thickness (E1), and a connecting portion that connects the proximal portion and the distal portion and has a variable thickness (E3) along its length, characterized in that the axial length of the proximal portion of the internal skirt varies around the circumference of said skirt.

2. (Previously amended by applicant) Cap according to Claim 1, wherein the variation in the thickness (E3) of the connecting portion is gradual.



4. (Currently amended) Cap according to Claim 1, wherein the variation in the axial length of the proximal portion of the internal skirt is linear over a first angular sector of 180° of said skirt with a coefficient having a positive value, and linear over a successive second angular sector of 180° of said skirt with a coefficient having a negative value
 
5. (Previously presented by applicant) Cap according to Claim 4, wherein the linear variation in the axial length of the proximal portion is such that the orthogonal projection onto the central axis of said cap of the proximal point (Pprox) of a lower edge of the connecting portion of the internal skirt is offset axially towards the front wall with respect to the orthogonal projection onto said axis of the distal point (Pdist) of an upper edge of said connecting portion.

6. (Previously presented by applicant) Cap according to Claim 1, wherein the variation in the axial length of the proximal portion of the internal skirt is sinusoidal around the circumference of said skirt.

7. (Previously presented by applicant) Cap according to Claim 1, wherein the internal skirt is provided on the inside with at least one screw thread for fastening said cap to the container.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735